DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-01-2021 has been entered.

Claims 1-6, 9-10, and 21-23 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: positioning member in claim 1. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Evans, # 61,576 on 6-14-2021 and 6-16-2021.



1.	(Currently Amended) A fence assembly for a table saw, the fence assembly comprising:
a primary fence including a first elongated body defining a longitudinal axis and having a first body first side, a first body second side, a first body top side, and a first body bottom side, and a first height measured between the first body top side and the first body bottom side; and
a secondary fence pivotally mounted to the primary fence and pivotable about a pivot axis between a deployed position adjacent one of the first body first side or the first body second side, and a stowed position adjacent the other of the first body first side or the first body second side, the pivot axis extending parallel to the longitudinal axis, the secondary fence including a second elongated body having a second body top side and a second body bottom side, and a second height measured between the second body top side and the second body bottom side;
wherein the second height is less than the first height;
wherein the primary fence includes a positioning member, and the secondary fence includes a bracket rotatably coupled to the positioning member to reposition the secondary fence between the deployed position and the stowed position; and
wherein the positioning member includes a detent, and the bracket includes a detent recess configured to receive the detent, wherein the detent and the detent recess together releasably secure the secondary fence in the deployed position or the stowed position.

2.	(Original) The fence assembly of claim 1, wherein the secondary fence includes a window and a knob supported at least partially within the window, the knob being located at a proximal end of a fastener configured to engage a threaded bore in the primary fence to releasably secure the secondary fence in one of the deployed position or the stowed position.

3.	(Original) The fence assembly of claim 1, wherein the primary fence includes a first bracket having an elongated bracket slot, and the secondary fence includes a second bracket slidably and rotatably coupled to the first bracket to reposition the secondary fence between the deployed position and the stowed position.

4.	(Original) The fence assembly of claim 3, wherein the first elongated body includes a fence slot that receives the second bracket in one of the deployed position or the stowed position.

5.	(Original) The fence assembly of claim 1, wherein the second elongated body comprises a truss having a plurality of truss members.

6.	(Original) The fence assembly of claim 1, wherein the secondary fence includes a locating pin, and the primary fence includes a locating aperture configured to receive the locating pin to locate the secondary fence relative to the primary fence in one of the deployed position or the stowed position.

7.	Cancelled.

8.	Cancelled.

9.	(Original) The fence assembly of claim 1, wherein: 
the first elongated body further includes a first body infeed end and a first body outfeed end, and a first body length measured between the first body infeed end and the first body outfeed end;
the second elongated body further includes a second body infeed end and a second body outfeed end, and a second body length measured between the first body infeed end and the first body outfeed end; and
the second length is less than the first length.

10.	(Previously Presented) The fence assembly of claim 1, wherein the second height is between 9 mm and 18 mm.

11. – 20.	Cancelled.


21. 	(New) A fence assembly for a table saw, the fence assembly comprising:
a primary fence including a first elongated body defining a longitudinal axis and having a first body first side, a first body second side, a first body top side, and a first 
a secondary fence pivotally mounted to the primary fence via a pivotable bracket, the secondary fence being pivotable about a pivot axis between a deployed position adjacent one of the first body first side or the first body second side, and a stowed position adjacent the other of the first body first side or the first body second side, the pivot axis extending parallel to the longitudinal axis, the secondary fence including a second elongated body having a second body top side and a second body bottom side, and a second height measured between the second body top side and the second body bottom side, the second height being less than the first height;
wherein the first elongated body includes a fence slot defined in the first body bottom side and extending upward into and extending through the first body first side, and wherein the fence slot receives the pivotable bracket when the secondary fence is located adjacent to the first body first side.

22.	(New) The fence assembly of claim 21, wherein the fence slot also extends through the first body second side, and wherein the fence slot receives the pivotable bracket when the secondary fence is located adjacent the first body second side.

23.	(New) The fence assembly of claim 21, wherein the pivotable bracket comprises a first pivotable bracket and the fence slot comprises a first fence slot, and wherein the secondary fence is further pivotally mounted to the primary fence via a 

Allowable Subject Matter
Claims 1-6, 9-10, and 21-23 are allowed.
In re Claim 1, while it is known in the table saw fence art, to provide a primary fence and a secondary fence, including pivoting the secondary fence relative to the primary fence, none of the fences uncovered teaches the particular structure claimed.  Namely, none of the cited prior art, alone or in combination, uncovered during the searches, teaches a fence assembly for a table saw having a primary fence  and a secondary fence pivotally mounted to the primary fence and wherein the primary fence includes a positioning member, and the secondary fence includes a bracket rotatably coupled to the positioning member to reposition the secondary fence between the deployed position and the stowed position; and wherein the positioning member includes a detent, and the bracket includes a detent recess configured to receive the detent, wherein the detent and the detent recess together releasably secure the secondary fence in the deployed position or the stowed position.  None of the cited prior art teaches the pivoting structure of the claim in view of Applicant’s Fig. 4.

Claims 2-6 and 9-10 are allowable by virtue of their dependence to Claim 1. 

In re Claim 21, while it is known in the table saw art, to provide a primary fence and a secondary fence, none of the fences uncovered teaches the particular structure claimed.  Namely, none of the cited prior art, alone or in combination, uncovered during the searches, teaches a table saw having a fence assembly for a table saw, having a primary fence and a secondary fence pivotally mounted to the primary fence and wherein the first elongated body includes a fence slot defined in the first body bottom side and extending upward into and extending through the first body first side, and wherein the fence slot receives the pivotable bracket when the secondary fence is located adjacent to the first body first side.  While US 4,782,871 Aigner teaches a vertical slot in the center of the primary fence, the slit does not extend through the first body.  There was no reason uncovered in the prior art to add such a slot to the device of Aigner.  As such, none of the cited prior art, alone or in combination, teaches the pivoting structure of the claim in view of Applicant’s Fig. 4. 

Claims 22-23 are allowable by virtue of their dependence to Claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G RILEY/
Primary Examiner, Art Unit 3724